Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 1, the prior art of record teaches a display panel.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display panel, comprising: a display region and a border region, wherein: 
the display region includes a plurality of pixels and a plurality of data lines extending along a first direction, wherein the display region has a first symmetry axis, wherein the first symmetry axis is extended along the first direction, 
the border region includes a data output circuit, and an output end of the data output circuit is electrically connected to a data line of the plurality of data lines, 
the data output circuit includes at least one gating circuit group and 2L first-gating circuits, wherein L is a positive integer, and L≥1, 
one gating circuit group of the at least one gating circuit group 1s electrically connected to M data lines, and one first-gating circuit of the 2L first-gating circuits is electrically connected to N data lines, the M data lines being symmetrically distributed using the first symmetry axis as a symmetry axis, wherein M=N≥2, and M and N are positive integers, respectively, and 
each gating circuit group of the at least one gating circuit group includes a plurality of second-gating circuits, and each second-gating circuit of the plurality of second-gating circuits is electrically connected to P data lines, wherein N>P=≥1, and P is a positive integer, and when a number of the at least one gating circuit group is an odd number, all of the at least one gating circuit group are still symmetrically distributed using the first symmetry axis as the symmetry axis.”.
Referring to claim 4, the prior art of record teaches a display panel. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display panel, comprising:
a display region and a border region, wherein:
the display region includes a plurality of pixels and a plurality of data lines extending along a first direction,
the border region includes a data output circuit, and an output end of the data output circuit is electrically connected to a data line of the plurality of data lines,
the data output circuit includes at least one gating circuit group and 2L first-gating circuits, wherein L is a positive integer, and L≥1,
one gating circuit group of the at least one gating circuit group is electrically connected to M data lines, and one first-gating circuit of the 2L first-gating circuits is electrically connected to N data lines, wherein M=N≥2, and M and N are positive integers, respectively, and
each gating circuit group of the at least one gating circuit group includes a plurality of second-gating circuits, and each second-gating circuit of the plurality of second-gating circuits is electrically connected to P data lines, wherein N>P≥1, and P is a positive integer, wherein:
M is an odd number, wherein:
a gating circuit group of the at least one gating circuit group includes two second- gating circuits and one third-gating circuit, wherein the one third-gating circuit is electrically connected to Q data lines, wherein P>Q≥1, and Qis a positive integer. ”.
Referring to claim 15, the prior art of record teaches a driving method of a display panel. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A driving method of a display panel, wherein: 
the display panel includes:
a display region and a border region, wherein:
the display region includes a plurality of pixels and a plurality of data lines extending along a first direction,
the border region includes a data output circuit, and an output end of the data output circuit is electrically connected to a data line of the plurality of data lines, 
the data output circuit includes at least one gating circuit group and 2L first-gating circuits, wherein L is a positive integer, and L≥1,
one gating circuit group of the at least one gating circuit group is electrically connected to M data lines, and one first-gating circuit of the 2L first-gating circuits is electrically connected to N data lines, wherein M=N≥2, and M and N are positive integers, respectively, and
each gating circuit group of the at least one gating circuit group includes a plurality of second-gating circuits, and each second-gating circuit of the plurality of second-gating circuits is electrically connected to P data lines, wherein N>P≥1, and P is a positive integer; and
the driving method includes:
receiving image data of a to-be-displayed frame, and 
according to the image data of the to-be-displayed frame, simultaneously outputting, by a driving chip, a signal to each gating circuit, wherein:
a signal outputted by the driving chip to each first-gating circuit of the 2L first- gating circuits is a grayscale signal obtained according to the image data of the to-be- displayed frame,
a signal outputted by the driving chip to a second-gating circuit of the plurality of second a-gating circuits of a gating circuit group of the at least one gating circuit group is one of a high-impedance signal and the grayscale signal obtained according to the image data of the to-be-displayed frame, and
when a signal outputted by the driving chip to the second-gating circuit of the gating circuit group is the grayscale signal, a signal outputted by the driving chip to any other second-gating circuit of the gating circuit group is the high-impedance signal.”.
Referring to claims 2-3, 5-14, and 16-20 are allowable upon dependent on independent claims 1, 4, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                   /NELSON M ROSARIO/Examiner, Art Unit 2624                                                    Primary Examiner, Art Unit 2624